Citation Nr: 0533829	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 30, 2003 for 
the grant of service connection for a total laryngectomy with 
aphonia due to squamous cell carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
a total laryngectomy with aphonia due to squamous cell 
carcinoma and assigned a 100 percent schedular evaluation 
effective from April 30, 2003.    

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2004.  In July 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO.  Transcript of his 
testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  On April 30, 2003, the RO received a statement and formal 
claim from the veteran in which he requested service 
connection for a total laryngectomy with aphonia as a result 
of squamous cell carcinoma, claimed as due to in-service 
herbicide exposure.  

2.  There is no evidence prior to April 30, 2003 which 
establishes an informal or formal claim of service connection 
for a total laryngectomy with aphonia due to squamous cell 
carcinoma.




CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to April 30, 2003, for the grant of service connection 
for a total laryngectomy with aphonia due to squamous cell 
carcinoma.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in May 2003, prior to the initial agency decision 
which was issued in September 2003.  As such, the Board finds 
no defect with respect to the timing of the VCAA notice.  The 
discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  

With regard to the content, or scope of the May 2003 duty-to-
assist letter, the Board finds that VA fully notified the 
veteran of what is required to substantiate his claim.  
Together, the VCAA letter, the rating decision, the January 
2004 Statement of the Case, and the July 2004 supplemental 
statement of the case provided the veteran with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  

A VCAA letter that is adequate for the service connection 
issue is adequate if there is a notice of disagreement to the 
assigned evaluation, or in this case, the effective date for 
the grant of service connection.  The RO does not bifurcate 
the issues, rather, the RO grants service connection then 
assigns an evaluation.  The veteran's claim is actually a 
claim for compensation. In establishing his claim of service 
connection, he presented evidence to establish the existence 
of disability.  The degree of disability is inherent in 
establishing the existence of disability.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient. See VAOPGCPREC 
8-03.

Furthermore, and ultimately, as disposition of the developed 
issue on appeal in this case involves not a disputed question 
of fact, but rather a matter of law, further evidentiary 
development is not required in this case.  In this case, 
because the law and not the evidence is dispositive, the 
changes made by the VCAA as to evidentiary development are 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a) (2005).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157(a) (2005).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2005).  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2005).  

The effective date of presumptive service connection is the 
date entitlement arose, if the claim is received within 1 
year after separation from active duty; otherwise date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b) (West 2002); 38 C.F.R. § 
3.400 (2005).

Here, the record is clear.  The veteran filed a claim for 
service connection which was received at RO on April 30, 
2003.  There is no communication prior to that date which 
could be construed as a claim of service connection, formal 
or informal.  

The veteran asserts that he was misinformed by VA personnel 
when, in 2000, he attempted and/or inquired about filing a 
claim of service connection.  The veteran also asserts that 
he attempted to file a claim in 2000, but was denied his 
right to file.  As such, the veteran asserts that these 
actions should constitute an informal claim of service 
connection for which an earlier effective date should be 
assigned.

The Board acknowledges the veteran's sincere and firm belief 
that he is entitled to an earlier effective date based on the 
VA's knowledge of his disability in 2000.  The Board is 
mindful that the veteran may have been misinformed by VA 
personnel regarding his eligibility status.  The Board finds 
the veteran's assertions regarding misinformation about 
eligibility for service-connected compensation benefits 
credible.  However, that is insufficient to warrant 
entitlement to an effective date prior to April 30, 2003 when 
the legal criteria for entitlement to an earlier effective 
date for a grant of service connection are not met.  See 
38 C.F.R. § 3.400 (2005).  The Court has held that the remedy 
for breach of any obligation to provide accurate information 
about eligibility before or after discharge cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) [holding that because the 
payment of government benefits must be authorized by statute, 
the fact that a veteran may have received erroneous advice 
from a government employee cannot be used to estop the 
government from denying benefits].

Here, the veteran's claim for an effective date prior to 
April 30, 2003, the date of receipt of claim, lacks legal 
merit, and an earlier effective date is not assignable in 
this case.  In a case such as this one, where the law and not 
the evidence is dispositive, the claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date prior to April 30, 2003 for the grant of 
service connection for a total laryngectomy with aphonia due 
to squamous cell carcinoma is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


